Fourth Court of Appeals
                           San Antonio, Texas

                                 JUDGMENT
                              No. 04-14-00555-CR

                              Robert MARTINEZ,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the County Court at Law No. 5, Bexar County, Texas
                           Trial Court No. 307125
                   Honorable Jason Pulliam, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

SIGNED December 9, 2015.


                                         _____________________________
                                         Rebeca C. Martinez, Justice